Martin, J.

delivered the opinion of the court;
The diselo-sure of the time receiving and certain monies a».attorney %vho is gar-«¡shred, which he had received on account of not he^objected professional8^
^ ^ ^ ^ attorney, when nishee, to an-tories,lntreqiur-te state, he had not received certain Sient, ami if lie paid if over*1 to state ~w^len lfe paid it, and to 'whom, and he refused to answer, on the fvOTdd* be^dis*g¡°aa|S Pconfi-f£ntce:Ie Held’ bound to an-refusal is an for tt»*5 whole debt, costs and damages.
This is an attachment case. Judgment was obtained against the defendants for the sum of seven hundred and twenty-eight dollars; and T. A. Bartlette, the garnishee, is appellant from a judgment rendered against him for this amount of defendants’ funds in his hands, in pursuance of the 263d article of the Code of Practice which provides that the- refusal of a garnishee to answer interrogatories shall be taken as evidence of his having funds sufficient to satisfy the.plaintiffs’ demand, and judgment shall be given against him for the whole amount thereof.
. ..... . llie garnishee in Ins answer to,the first interrogatory, mitted that he had received'a sum of money on account of Paie, one of the defendants, whose attorney he was, but added J , ’ . that he had almost immediately paid it over according to his ... J ° client s instructions. ,
The second interrogatory is in these words: — “Before you received said money had not Paie left New-Orleans ? and has he ever since been in this city to your knowledge? If you have paid it over; state when you paid it;-and to whom did you pay it ?”
This interrogatory the garnishee refuses to answer. He contends that the law does not authorize such interrogatories, , B nor make it incumbent on a garnishee to answer such questions ; and thatjhe cannot answer the same without disclosing matters and instructions confided to him in professional confidence. '
The garnishee was required to state at what time he paid the .... . , money. The plaintiffs wished to ascertain this fact, m order to charge him, if the payment was made after the service of the attachment. The precise time 'was within his knowledge, necessarily and independently of any communication he might have received from his client. Admitting that there may be something in his objections to any other part of the interrogatory, ingenuity itself cannot suggest any objection to the disclosure of the time of paying over this money.
We regret to see a member of the bar seeking to avoid the *482payment of a sum of money unjustly withheld by a hare-faced resort to such shameful evasions under the pretence of a scrupulous regard for professional obligations. Judgment was therefore correctly given against the appellant for the entire amount of the plaintiffs’ claim; and they are further entitled to the ten per cent, damages which they claimed as for a frivolous appeal.
It is therefore ordered, adjudged and decreed that the judgment of the District Court be affirmed with costs and ten per cent, damages.